OPINION — AG — ** JURORS — COMPENSATION — PER DEIM/MILEAGE ** THE JUROR'S FEES FOR JURORS IN ANY COURT OF RECORD IN A COUNTY, AS PRESCRIBED BY 28 O.S. 86 [28-86], ARE NOT PROVIDED FOR, OR ARE NOT SUFFICIENTLY PROVIDED FOR, IN THE CASH COURT FUND OF THE COUNTY, BY DUE APPROPRIATION THEREFOR OF CASH ON HAND IN SUCH FUND IN ACCORDANCE WITH THE PROVISIONS OF 62 O.S. 322 [62-322], AN ITEM OF APPROPRIATION FOR SUCH FEES IN SUCH COURT MAY BE MADE IN THE COUNTY'S GENERAL FUND APPROPRIATION, AND, IF MADE THEREIN, MAY BE USED FOR PAYMENT OF SUCH FEES. (REIMBURSEMENT OF FEES, TRAVEL) CITE: 28 O.S. 86 [28-86], 62 O.S. 323 [62-323] [62-323], 68 O.S. 289 [68-289], 62 O.S. 324 [62-324] (JAMES C. HARKIN)